     Case 3:16-cv-02157-MMA-MDD Document 21 Filed 07/02/20 PageID.319 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    IN RE: MIDLAND CREDIT                                  Case No. 11-md-2286-MMA (MDD)
      MANAGEMENT, INC., TELEPHONE
12
      CONSUMER PROTECTION ACT                                ORDER RE: JOINT MOTION TO
13    LITIGATION                                             VOLUNTARILY DISMISS
                                                             SECOND CONSOLIDATED
14
                                                             AMENDED COMPLAINT AND
15                                                           RELATED MEMBER CASES
16
                                                             [Doc. No. 787]
17
18
19           Lead Plaintiff Emir Fetai (“Fetai”) and Defendants Midland Credit Management,
20    Inc., Midland Funding LLC, and Encore Capital Group, Inc. (collectively, “Defendants”)
21    jointly move for “voluntary dismissal of the Second Consolidated Amended Complaint in
22    this action (Dkt. No. 651), in its entirety, with prejudice to the rights of Lead Plaintiff
23    Emir Fetai and without prejudice to the rights of the putative class, with the parties to
24    bear their own costs.” Doc. No. 787 at 2.1 Fetai and Defendants also move “to dismiss
25    the member actions of Curtis Bentley [“Bentley”], 16-cv-2157-MMA (MDD), and
26
27
      1
        All citations refer to the pagination assigned by the CM/ECF system. All docket references refer to
28    the docket of this multidistrict litigation (“MDL”) unless otherwise noted.

                                                         1
                                                                                       11-md-2286-MMA (MDD)
     Case 3:16-cv-02157-MMA-MDD Document 21 Filed 07/02/20 PageID.320 Page 2 of 4



 1    William Baker [“Baker”], 16-cv-2768-MMA (MDD).” Id. at 3. The Court addresses the
 2    parties’ request for dismissal with respect to each Plaintiff in turn.2
 3                                            I. PLAINTIFF FETAI
 4           There appear to be two related fundamental problems with Fetai’s “action” against
 5    Defendants. First, the Court does not appear to have jurisdiction over Fetai’s action
 6    because the Judicial Panel on Multidistrict Litigation (“Panel” or “JPML”) never
 7    transferred Fetai’s action to the MDL. See 28 U.S.C. § 1407(a) (stating that the Panel
 8    authorizes transfers). Second, and relatedly, Fetai appears to lack a separate action that
 9    could be consolidated or coordinated within this MDL because of his original action’s
10    voluntary dismissal in the Eastern District of Wisconsin. See In re Korean Air Lines Co.,
11    Ltd., 642 F.3d 685, 700 (9th Cir. 2011) (“Within the context of MDL proceedings,
12    individual cases that are consolidated or coordinated for pretrial purposes remain
13    fundamentally separate actions, intended to resume their independent status once the
14    pretrial stage of litigation is over.” (emphasis added)); see also Fetai v. Midland Credit
15    Management Inc., No. 2:18-cv-01564-DEJ (E.D. Wis.), ECF No. 5.
16           Here, it appears that Fetai has not adhered to the procedures necessary to properly
17    become part of this MDL. See In re FCA US LLC Monostable Elec. Gearshift Litig., No.
18    16-md-2744, 2017 WL 6402992, at *4 (E.D. Mich. Mar. 21, 2017). After the Panel
19    deemed Fetai’s action as inappropriate for inclusion as part of the MDL, see JPML No.
20    2286 Doc. No. 1078, no party moved for transfer of his then-existing individual action
21    into the MDL pursuant to JPML Rule 7.1(b)(i). Alternatively, Fetai failed to become part
22    of any other member case already within the MDL by means of a member Plaintiff
23    amending her or his individual complaint to add Fetai as a Plaintiff. Regardless of
24    Defendants’ consent or indifference to Fetai’s procedural missteps, the Court has an
25
26
      2
        The Court construes the parties request for “voluntary dismissal of the Second Consolidated Amended
27    Complaint in this action,” Doc. No. 787 at 2, as a request to dismiss the respective Plaintiffs’ claims.
      Because the Court dismisses the Second Consolidated Amended Complaint’s underlying member
28    claims, the Court STRIKES the Second Consolidated Amended Complaint.

                                                          2
                                                                                        11-md-2286-MMA (MDD)
     Case 3:16-cv-02157-MMA-MDD Document 21 Filed 07/02/20 PageID.321 Page 3 of 4



 1    obligation to only adjudicate claims that are within its subject matter jurisdiction, brought
 2    by parties over whom the Court may properly exercise personal jurisdiction. Thus, the
 3    Court lacks the necessary jurisdiction over Fetai. Accordingly, irrespective of the reasons
 4    set forth in the parties’ joint motion, the Court DISMISSES Fetai’s and the putative
 5    class’s claims without prejudice based on lack of jurisdiction.
 6                                       II. PLAINTIFF BAKER
 7          The parties have styled this joint motion as one being brought by Fetai and
 8    Defendants. The motion does not state explicitly whether Baker joins in the motion. The
 9    Court previously granted Defendants’ motion to compel arbitration and stayed Bentley’s
10    and Baker’s individual member cases. See Doc. No. 669 at 17–18. However, “no
11    arbitration commenced because the parties resolved their dispute shortly after the motion
12    to compel arbitration was granted.” Doc. No. 787 at 2. Additionally, Baker died on
13    November 17, 2018. See Baker v. Midland Credit Management Inc., No. 16-cv-2768-
14    MMA (MDD) (S.D. Cal.), ECF No. 15. Defendants served a Notice of Suggestion of
15    Death on Baker’s estate representative. See Baker, 16-cv-2768-MMA (MDD), ECF No.
16    17. Because no party made a motion for substitution within 90 days after service,
17    Baker’s action must be dismissed. See Fed. R. Civ. P. 25(a)(1). Accordingly, the Court
18    DISMISSES Baker’s member case (16-cv-2768-MMA (MDD)) with prejudice as to
19    Baker and without prejudice as to the putative class.
20                                     III. PLAINTIFF BENTLEY
21          The motion does not state explicitly whether Bentley joins in the motion.
22    However, the attorney caption information on the joint motion reveals that Fetai and
23    Bentley have the same counsel. See Doc. No. 787 at 1. Thus, pursuant to Federal Rule
24    of Civil Procedure 11(b) and Civil Local Rule 83.3.f.1, the Court construes the motion as
25    being also brought by Bentley. Accordingly, the Court DISMISSES Bentley’s member
26    case (16-cv-2157-MMA (MDD)) with prejudice as to Bentley and without prejudice as
27    to the putative class.
28    ///

                                                    3
                                                                              11-md-2286-MMA (MDD)
     Case 3:16-cv-02157-MMA-MDD Document 21 Filed 07/02/20 PageID.322 Page 4 of 4



 1                                      IV. CONCLUSION
 2          For the foregoing reasons, the Court DISMISSES Fetai, Baker’s member case (16-
 3    cv-2768-MMA (MDD)), and Bentley’s member case (16-cv-2157-MMA (MDD)). Each
 4    party shall bear its own costs. The Court DIRECTS the Clerk of Court to terminate
 5    member cases 16-cv-2768-MMA (MDD) and 16-cv-2157-MMA (MDD) in their entirety.
 6    The Court DIRECTS the Clerk of Court to file this Order on the dockets of 11-md-2286-
 7    MMA (MDD), 16-cv-2768-MMA (MDD), and 16-cv-2157-MMA (MDD).
 8          IT IS SO ORDERED.
 9
10    Dated: July 2, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                4
                                                                         11-md-2286-MMA (MDD)
